Citation Nr: 1210005	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of a left ankle fracture with history of infection (osteomyelitis), to include posttraumatic arthritis, from June 25, 2002.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran had active service from November 1976 to February 1980.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January and March 2001 by the Department of Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).  The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran filed a service connection claim for left ankle arthritis in March 1993.  The RO granted service connection for residuals of a left ankle fracture with history of infection, to include posttraumatic arthritis, in a rating decision dated July 1993.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (limitation of motion), effective March 12, 1993.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

The Veteran requested an increased rating for his service-connected left ankle disability in October 2000.  The RO increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 5271, effective October 31, 2000.  See January 2001 rating decision.  Following the submission of additional evidence, the RO assigned an effective date of June 28, 2000 for the grant of the 20 percent evaluation.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  The Veteran requested a Travel Board hearing in connection with this claim.  The hearing was held in October 2002.  The Veteran testified at that time and the hearing transcript is of record.  

The Veteran's claim was remanded in August 2003 for additional evidentiary development, to include obtaining a VA examination.  The VA examination was performed and in October 2004, the RO increased the Veteran's disability evaluation to 30 percent, effective June 25, 2002.  A notation on the October 2004 rating decision indicated that the RO evaluated the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5000.  The hyphenated code was intended to show that the Veteran's left ankle disability had symptoms of limitation of motion (Diagnostic Code 5271) and osteomyelitis (Diagnostic Code 5000).  The Veteran's claim was again remanded in January 2005 to obtain outstanding VA treatment records, afford the Veteran a new VA examination, and clarify whether the Veteran received disability benefits from the Social Security Administration.  

The Board issued a decision in January 2006 in which it denied the Veteran's claim of entitlement to an evaluation in excess of 20 percent prior to June 25, 2002.  Using 38 C.F.R. § 4.25, the Board also granted a 40 percent evaluation, but no higher, for the left ankle disability, effective June 25, 2002.  In the Board's opinion, the assigned 40 percent disability rating was warranted to account for the severity of the orthopedic manifestations of the left ankle disability, as well as those manifestations which resulted from the Veteran's active osteomyelitis.  A February 2006 rating decision effectuated the Board's decision.  A notation on the February 2006 rating decision indicated that the RO evaluated the Veteran's left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5000-5270.  The hyphenated code was intended to show that the Veteran's left ankle disability had symptoms of osteomyelitis (Diagnostic Code 5000) and ankylosis of the ankle (Diagnostic Code 5270).

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2008 memorandum decision, set aside the Board's decision after it failed to analyze or assign any weight to three lay statements favorable to the Veteran.  The Court remanded the matter for readjudication.  The Court issued an amended order to April 2008 to correct a typographical error in the February 2008 memorandum decision.  The Veteran subsequently submitted a motion for a panel decision.  The Court denied the Veteran's motion for a panel decision in a May 2008 order.  

Consistent with the Court's February 2008 memorandum decision, the Board remanded the Veteran's claim of entitlement to an evaluation in excess of 20 percent for residuals of a left ankle fracture with history of infection (osteomyelitis), to include posttraumatic arthritis, prior to June 25, 2002, and in excess of 30 percent thereafter, for additional evidentiary development.  A separate claim of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left ankle disability, was remanded for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding VA treatment records, affording the Veteran a new VA examination, and clarifying whether the Veteran received disability benefits from the Social Security Administration.  See May 2009 remand order.    

In January 2011, the Board issued another decision in which it denied the Veteran's claim of entitlement to an evaluation in excess of 20 percent prior to June 25, 2002.  Using 38 C.F.R. § 4.25, the Board also granted a 40 percent evaluation, but no higher, for the left ankle disability, effective June 25, 2002.  The Board remanded the Veteran's service connection claim for a bilateral hip disability, to include as secondary to a service-connected left ankle disability, because it was unclear what action, if any, was taken on the claim since the Board's May 2009 remand order.  

The Veteran appealed this decision to the Court, which in a September 2011 order, granted a joint motion to remand the claim only as it pertained to the issue of entitlement to an evaluation in excess of 40 percent from June 25, 2002.  That portion of the Board's January 2011 decision which denied the Veteran's claim of entitlement to an evaluation in excess of 20 percent prior to June 25, 2002, was not disturbed.  

In December 2011, the Veteran was notified that the Veterans Law Judge who conducted the October 2002 Travel Board hearing was no longer employed at the Board.  The Veteran was afforded an opportunity for a new hearing pursuant to 38 U.S.C.A. § 7107(c), 38 C.F.R. § 20.707, but declined.  See December 2011 statement.  That same month, the Veteran's representative submitted evidence which indicated that the Veteran received disability benefits from the Social Security Administration.  The representative specifically requested that the claims file be returned to the RO to allow it to review of the newly submitted evidence in the first instance.  

The Veteran also filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability in February 2012.  In a rating decision dated that same month, the RO granted service connection for osteoarthritis of the left and right hips, to include as secondary to a service-connected left ankle disability.  The RO separately evaluated the Veteran's left and right hip disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5252, effective May 3, 2005.  The hyphenated code was intended to show that the Veteran's bilateral hip disability had symptoms of degenerative arthritis (Diagnostic Code 5003) and limitation of flexion of the thigh (Diagnostic Code 5252).  Adjudication of the Veteran's TDIU claim was deferred pending receipt of additional employment information from the Veteran.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under these circumstances, the Board finds that the Veteran must be afforded a new VA examination is assess the severity of his service-connected left ankle fracture residuals with osteomyelitis.  

The evidence of record also reveals that the Veteran receives disability benefits from the Social Security Administration.  Therefore, the RO must contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

Finally, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from April 28, 2006.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that are not already of record.
           
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from April 28, 2006.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran must be afforded the appropriate VA examination to assess the current severity of his service-connected left ankle fracture residuals with osteomyelitis.  The claims file must be made available to and reviewed by an orthopedist in conjunction with the examination.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's left ankle fracture residuals with osteomyelitis.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected left ankle fracture residuals with osteomyelitis.  The examiner must determine the range of motion of the Veteran's left ankle, in degrees, using a goniometer and noting by comparison the normal range of motion of the ankle, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected left ankle fracture residuals with osteomyelitis after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left ankle fracture residuals with osteomyelitis, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left ankle fracture residuals with osteomyelitis, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left ankle fracture residuals with osteomyelitis.  

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: left ankle in plantar flexion, less than 30 degrees; left ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees; left ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; acute, subacute, or chronic osteomyelitis with discharging sinus or other evidence of active infection within the past five years; acute, subacute, or chronic osteomyelitis with definite involucrum or sequestrum, with or without discharging sinus; or acute, subacute, or chronic osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional changes.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  The RO must also consider in the first instance the issue of entitlement to an extraschedular rating for left ankle fracture residuals with osteomyelitis from June 25, 2002.  If appropriate, the RO must also consider referral of the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).   

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



